Exhibit 10.2 AMENDMENT TO LOAN DOCUMENTS THIS AMENDMENT TO LOAN DOCUMENTS (“Amendment”), dated December 31, 2009, but effective as of December 31, 2009, by and between FIRST HAWAIIAN BANK, a Hawaii corporation (the “Lender”), and PACIFIC OFFICE PROPERTIES, L.P., a Delaware limited partnership (the “Borrower”); and SHIDLER EQUITIES L.P., a Hawaii limited partnership (the “Pledgor”); W I T N E S S E T HT H A T: WHEREAS, the Lender and the Borrower entered into that certain credit agreement (the “Credit Agreement”), dated September 2, 2009, relating to a credit facility (the “Credit Facility”) in the principal amount of $10,000,000.00 made by the Lender to the Borrower; and WHEREAS, in connection therewith, the Borrower and the Lender executed certain “Loan Documents”, as defined in the Credit Agreement; and WHEREAS, the Borrower has requested the Lender to increase the principal amount of the Credit Facility to $15,000,000.00; and WHEREAS, the Lender is willing to comply with such request, upon and subject to the terms and conditions hereinafter set forth; and NOW, THEREFORE, the Lender and the Borrower hereby agree as follows: 1.Definitions. All capitalized terms used herein, unless otherwise defined herein, shall have the same meanings as those ascribed to them in the Credit Agreement. 2.Representations and Warranties. As an essential inducement to the Lender to execute this Amendment, the Borrower hereby repeats, reaffirms and incorporates herein by reference all of the representations and warranties contained in Section 3 of the Credit Agreement. 3.Amendment of Loan Documents. The Loan Documents are hereby amended as follows: (a)The “Maximum Commitment” of the Credit Facility, as that term is used in that certain Note dated September 2, 2009, shall be FIFTEEN MILLION AND NO/100 DOLLARS (b)The Pledgor shall increase the Pledgor’s certificate of deposit, described in that certain Pledge and Security Agreement dated September 2, 2009 (the “Pledge”) to FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00). (c)As used in the Credit Agreement and the other Loan Documents, the term “Note” shall mean the promissory note described in Section 1 of the Credit Agreement, as amended by this Amendment. (d)As used in the Credit Agreement and the other Loan Documents, the term “Pledge and Security Agreement” shall mean the pledge and security agreement described in Section 1 of the Credit Agreement, as amended by this Amendment to increase the certificate of deposit pledged thereunder to $15,000,000.00. 4.Delivery of Related Documents. The Borrower shall deliver to the Lender on or before December 31, 2009the following documents, all of which shall be in form and substance satisfactory to the Lender and its counsel: (a)Certificate of Secretary of Pacific Office Properties Trust, Inc. (b)Certificate of Secretary of Shidler Equities Corp. 5.Conformance. The Loan Documents are hereby amended to conform with this Amendment, but in all other respects such provisions are to be and continue in full force and effect. 6.
